McMurray, Presiding Judge.
Defendant Austin appeals his conviction of the offense of speeding. Held:
Judgment was entered in the City Court of Atlanta on October 8, 1990. Defendant’s notice of appeal was filed on the 31st day thereafter, November 8, 1990. No motion for an out-of-time appeal was filed.
Defendant’s appeal must be dismissed due to the failure to comply with OCGA § 5-6-38 (a). Clay v. State, 194 Ga. App. 354 (391 SE2d 143).

Appeal dismissed.


Sognier, C. J., and Andrews, J., concur.